185 N.W.2d 273 (1971)
STATE of Minnesota ex rel. Ronald REED, Appellant,
v.
Kermit HEDMAN, Sheriff of Ramsey County, Respondent.
No. 42991.
Supreme Court of Minnesota.
March 19, 1971.
*274 Douglas Hall, Minneapolis, for appellant.
Warren Spannaus, Atty. Gen., St. Paul, William Randall, County Atty., Paul Lindholm, Asst. County Atty., St. Paul, for respondent.
Heard before NELSON, MURPHY, ROGOSHESKE, PETERSON, and KELLY, JJ.

OPINION
PER CURIAM.
This is an extradition proceeding in which the governor of the State of Minnesota, in response to a demand from the governor of the State of Nebraska, has issued a rendition warrant for petitioner's surrender to Nebraska authorities for trial on a charge of robbery of the Ames Plaza Bank in Omaha, Nebraska, on October 20, 1970. The trial court discharged a writ of habeas corpus and this appeal followed.
No brief was filed on behalf of appellant and no appearance was made at scheduled oral argument, so the appeal should be dismissed without more.
It is nevertheless clear that the order of the trial court should be affirmed on the merits. Sergeant William Tate of the Omaha Police Department, who appeared as a witness in the trial court, positively identified petitioner as being present, as one of the robbers, at the Omaha bank on the date of the robbery. The alibi testimony of a brother of appellant, itself equivocal, and of a friend of appellant, himself a convicted felon, did not effectively rebut either the testimony of Sergeant Tate or the presumptive effect of the rendition warrant. In re Sanders, 154 Minn. 41, 191 N.W. 391; State of Wisconsin v. Sargent, 286 Minn. 1, 173 N.W.2d 457. Cf. State v. Limberg, 274 Minn. 31, 142 N.W.2d 563, and State ex rel. Lyon v. Peters, Minn., 185 N.W.2d 272, filed herewith.
Affirmed.